COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Appellate case name:   Taylor Morrison of Texas, Inc. and Taylor Woodrow
                       Communities-League City, Ltd. v. Jack Richard Skufca, Jr. and
                       Erin Skufca, individually

Appellate case number: 01-20-00638-CV

Trial court case number:   19-CV-1574

Trial court:           56th District Court of Galveston County

Appellants have filed an unopposed motion to abate the above interlocutory appeal until
November 2, 2020. The motion is granted. The appeal is abated until November 2, 2020
and will be reinstated on the Court’s docket on November 3, 2020 unless a motion for
continuing abatement is filed and granted.


It is so ORDERED.

Judge’s signature:          /s/ Richard Hightower
                            Acting individually


Date:__October 1, 2020___________________